Name: Council Regulation (EC) No 533/2004 of 22 March 2004 on the establishment of European partnerships in the framework of the stabilisation and association process
 Type: Regulation
 Subject Matter: European construction;  cooperation policy;  economic geography;  social affairs
 Date Published: nan

 Avis juridique important|32004R0533Council Regulation (EC) No 533/2004 of 22 March 2004 on the establishment of European partnerships in the framework of the stabilisation and association process Official Journal L 086 , 24/03/2004 P. 0001 - 0002Council Regulation (EC) No 533/2004of 22 March 2004on the establishment of European partnerships in the framework of the stabilisation and association processTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first sentence of Article 181a(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Feira European Council on 19 and 20 June 2000 confirmed that its objective remains the fullest possible integration of the western Balkan countries into the political and economic mainstream of Europe and recognised that all the countries concerned are potential candidates for membership of the European Union.(2) The Zagreb Declaration of the Summit on 24 November 2000 between the Heads of State or Government of the European Union and the countries covered by the stabilisation and association process recognised that the prospect of accession is offered on the basis of fulfilment of the criteria defined at the Copenhagen European Council in June 1993 and the progress made in implementing the Stabilisation and Association Agreements, in particular those on regional cooperation.(3) The Thessaloniki European Council of 19 and 20 June 2003 confirmed its determination fully and effectively to support the European perspective of the western Balkan countries, affirming that they will become an integral part of the European Union once they meet the established criteria. It endorsed the Council's conclusions of 16 June 2003, including the Annex entitled "The Thessaloniki Agenda for the western Balkans: moving towards European integration". The "Thessaloniki Agenda" identifies ways and means of intensifying the stabilisation and association process, including the drawing-up of European partnerships.(4) Under the Thessaloniki Declaration of the EU-Western Balkans Summit of 21 June 2003, the "Thessaloniki Agenda" is considered to be a shared agenda between the European Union and the western Balkan countries, which they commit themselves to implement. The enriched stabilisation and association process remains the overall framework for the European course of the western Balkan countries, all the way to their accession.(5) The European partnerships for the western Balkan countries will identify priorities for action in order to support efforts to move closer to the European Union while serving as a checklist against which to measure progress. They will be adapted to the countries' specific needs and respective stages of preparation, and to the specificities of the stabilisation and association process, including regional cooperation. Informal consultations will be held with the countries and, as appropriate, with the wider international community in preparing the European partnerships.(6) The European partnerships, updated as necessary, are needed in order to assist the western Balkan countries in preparing for membership within a coherent framework and in developing plans with timetables of reforms and details in terms of measures of how they intend to address the requirements for further integration into the European Union.(7) It would be appropriate for Community assistance to focus on the challenges to be defined within the framework of the European partnerships, which will provide guidance for financial assistance, and which will observe defined principles, priorities and conditions.(8) Community assistance under the stabilisation and association process to the western Balkan countries will be provided by the relevant financial instruments, and in particular by Council Regulation (EC) No 2666/2000 of 5 December 2000 on assistance for Albania, Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia(2); accordingly, this Regulation will have no financial implications.(9) The programming of the financial resources making up Community assistance should be based on the priorities of the European partnerships and decided in accordance with the procedures set out in the relevant financial instruments.(10) Revisions of the European partnerships priorities may have a significant political impact on relations with the western Balkan countries. It is therefore appropriate for the Council to adopt the principles, priorities and conditions applicable to each European partnership.(11) The follow-up of these European partnerships is ensured within the framework of the mechanisms established under the stabilisation and association process, notably the annual reports on the stabilisation and association process,HAS ADOPTED THIS REGULATION:Article 1European partnerships shall be established to cover Albania, Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia and Serbia and Montenegro including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999, (hereinafter referred to as "the Partners"). The European partnerships shall provide a framework covering the priorities resulting from the analysis of Partners' different situations, on which preparations for further integration into the European Union must concentrate in the light of the criteria defined by the European Council, and the progress made in implementing the stabilisation and association process including stabilisation and association agreements, where appropriate, and in particular regional cooperation.Article 2The Council shall decide by qualified majority on a proposal from the Commission, the principles, priorities and conditions to be contained in the European partnerships, as well as any subsequent adjustments.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2004.For the CouncilThe PresidentB. Cowen(1) Opinion of 10 March 2004 (not yet published in the Official Journal).(2) OJ L 306, 7.12.2000, p. 1. Regulation as amended by Regulation (EC) No 2415/2001 (OJ L 327, 12.12.2001, p. 3).